Citation Nr: 0105054	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  00-01 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a skin disorder 
including basal cell carcinoma of the scalp and left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel

INTRODUCTION

The veteran had active service from December 1975 to December 
1979.  His primary military occupational specialty was as a 
wire systems (telephone) systems installer/operator 
(lineman).  

The current appeal arose from a December 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO denied entitlement to 
service connection for basal cell carcinoma of the left ear, 
and for an unspecified dental condition.

In March 2000 the RO granted basic entitlement to service 
connection for dental treatment purposes for teeth ##1, 2, 3, 
6, 7, 11, 13, 14, 15, 18, 20 and 28.  In a letter to the 
veteran also in March 2000, the RO informed him of that 
allowance noting that he had made a claim for "status for 
treatment of dental conditions"; and noting that for which 
service connection had just been granted.  The RO further 
indicated that since the benefit he had asked for had been 
granted, no further appellate action would be taken thereon.  
It was also noted that whether or not he would qualify for 
treatment of his teeth was a decision to be made by the 
dental clinic of a VA facility; a copy of the letter was sent 
to the White City VA Domiciliary (where the veteran was then 
a resident).  No further correspondence has been received 
from the veteran in that regard.  Accordingly, a dental-
related issue is no longer part of the current appeal.

Although previously requested, the veteran failed to report 
for a scheduled hearing before a Hearing Officer at the RO in 
March 2000.  There has been no further request for a hearing.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

In his substantive appeal to the Board, the veteran raised 
the issue of service connection for a psychiatric disorder.  
A review of the record shows that the RO previously denied 
entitlement to service connection for a psychiatric disorder, 
and there is more recent correspondence on file in this 
regard.  As the issue of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for a psychiatric disorder has been 
neither prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (the Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act of 2000 (November 
9, 2000; 114 Stat. 2096) to be codified at 38 U.S.C.A. 
§ 5103(a).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart(a), 114 Stat. 2096 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103(a).

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5102).

The law also provides that the Secretary shall make 
reasonable efforts to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance may be of 
benefit; and moreover, that the veteran would not be 
prejudiced thereby; or in some cases, may defer pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).

Current law provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim:

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant records 
pertaining to active military, naval, or air service that 
are held or maintained by a government entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

Very few of the veteran's service medical records are in the 
file.   The records in the file show that he had recurrent 
ear infections and received care therefor.  He also argues 
that he was seen in service and soon thereafter for his skin 
problems and lesions similar to those later diagnosed in 1979 
as skin cancers, for which he has had ongoing care since 
then. 

The veteran's Substantive Appeal, a VA Form 9, notes that he 
had been badly sunburned as a result of his ongoing in-
service exposure to the elements as a lineman, and that this 
has been thought to have been the source for his later skin 
cancer.  He specified that he was badly sunburned at Fort 
Hood, Texas, and Fort Rucker, Alabama.  Records of any 
treatment for sunburn at these locations are not on file.  
The RO has not considered the veteran's reported clinical 
history of sunburn in service, nor is there any definitive 
medical opinion of record in that regard. 

The veteran has named one private physician who saw him in 
1979-1980 and reported that he was seen in that same time 
frame by VA in Hawaii.  The physician's office has responded 
that they were unable to locate records for the veteran's 
care; the search for those early VA records has similarly 
been unproductive.

The evidence of record reflects that the veteran has been 
seen at a number of various VA facilities for mental problems 
as well as removal and other care of skin lesions including 
skin cancers.  Many of these records are in the file.  

However, no specific opinion has been provided with regard to 
a relationship between numerous skin cancers (for which 
clinical records exist in the period from the mid-1980's), 
and anything of service origin.  It is of interest, however, 
that those clinical records, even as early as the mid-1980's, 
which refer to skin lesions and skin cancer care, note that 
the veteran had a history of having similar problems; the 
extent of that history remains unclear.

The RO should consider on remand whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000).

In view of the evidence of record, and the lack of 
development with regard to the issue at hand, the Board finds 
that additional development is required.  Accordingly, this 
case is remanded to the RO for further development as 
follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of the veteran's skin problems 
since service.  

The veteran may also be able to provide 
avenues for other resources for lay 
statements with regard to his skin 
lesions and care in the years soon after 
service.

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  In 
addition, the RO should ask the veteran 
to submit copies of any service or other 
medical records he possesses.

Regardless of the veteran's response, the 
RO should also secure all outstanding VA 
treatment and clinical reports (including 
from any Vets Centers) since discharge in 
Hawaii, Nevada, Oregon, New York, 
California and any other state identified 
by him in this context.  

The RO should also contact the National 
Personnel Records Center and/or other 
appropriate service department(s) and 
request medical records of treatment for 
sunburn at Fort Hood, Texas, and Fort 
Rucker, Alabama.  

Any unsuccessful attempts at obtaining 
the foregoing records should be 
documented in writing.  All information 
which is not duplicative of evidence 
already received should be associated 
with the claims file.

2.  The RO should arrange for a VA 
special dermatological examination of the 
veteran by a panel composed of a 
dermatologist and oncologist, or other 
appropriate available specialists for the 
purpose of ascertaining the current 
nature, extent of severity, and etiology 
of any skin disorders which may be 
present.   

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination(s).  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.

The examiners must be requested to 
respond to the following questions:

(1) What is the nature and extent of 
severity of any skin disorders found on 
examination?

(2) Is it at least as likely as not that 
any skin disorders found on examination 
had their onset in service, and/or are 
secondary to anything of service origin 
including exposure to the sun resulting 
in severe sunburns?

(3) If it is determined that any skin 
disorders found present are not related 
to service on any basis, what is the most 
probable etiology of any skin disorders 
found on examination, and when was their 
most probable onset?

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO should also ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  



In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued should also be considered.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a skin disorder to 
include basal cell carcinoma.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, failure of 
the veteran to report for a scheduled VA examination(s) 
without good cause shown may adversely affect the outcome of 
his claim  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

